Gilbert, J.
The exception is to a judgment overruling a motion for a new trial. Harry Morgan, as executor, offered for probate the will of Joseph H. Morgan. Janice Goode Morgan Boyles filed a caveat alleging lack of mental capacity and undue influence. The verdict was for the propounder. Held:
1. There was no evidence to support the allegation of undue influence.
2. On conflicting evidence as to mental incapacity, the jury were authorized to find for the propounder, in favor of probating the will.
3. Several grounds of the amendment to the motion for a new trial complained that the court erred in failing to give in charge to the jury Code sections 3835, 4622, 4626, 4627, which have reference to “fraud and confidential relations.” These grounds failed to show error.

Judgment affirmed.


All the Justices concur, except Russell, O. J., who dissents.